UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SIMO HOLDINGS INC.,

            Plaintiff,                       18-cv-54i7 (JSR)
                                                         1
                                                         '
      -against-                              OPINION AND ORDER

 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK (AMERICA), LTD.,

            Defendants.



JED S. RAKOFF, U.S.D.J.

     Following a trial in this patent infringement case, the jury

found in favor of plaintiff SIMO Holdings Inc.          ("SIMO") and awarded

damages against defendants Hong Kong uCloudlink Network Technology

Limited and its American subsidiary,          uCloudlink         (America),        Ltd.
                                                             '
(collectively,    "uCloudlink").   Now       before     the      Court       are    the

parties' various post-trial motions.

     The facts and procedural history of this case are set out in

more detail in the Court's Opinion explaining its summary judgment

rulings,   familiarity    with which    is   here     presumed.        See    Summary

Judgment Opinion, ECF No. 163. In brief, uCloudlink sells a line

of mobile WiFi hotspot devices,        the GlocalMe G2,          G3,    and U2,      as

well as an Sl mobile world phone         (collectively,          "the Infringing

Devices"). These products all permit users to access data services

while traveling abroad without incurring the roaming fees charged


                                   1
by telecommunications providers.                       SIMO filed suit,           alleging that

these products violated several claims of SIMO's U.S. Patent No.

9,736,689      ( "the     '68 9   Patent") . 1 The Court granted SIMO summary
                                                                           I



judgment      of     infringement        as   to       claims      8   and' 11,      see       Summary

Judgment Opinion 42, and the parties stipulated for the purposes

of trial that the Devices also infringed the Eemaining asserted

claims, see Stipulation 1 6, ECF No. 165. The jury was therefore

asked    to   determine:          whether     the       asserted        claims      were       invalid

because       they       were     anticipated           by    prior       art;      whether        the

infringement was willful; and the extent of damages. The jury found

that at least one of the asserted claims was not invalid and that

the infringement was willful, and awarded compensatory damages of

$2,183,562.40.           See      Jury    Verdict,           ECF       No. , 180.        The     Court

subsequently granted plaintiff's motion to enhance the damages by

30% based upon the finding of willfulness.                              See Memorandum Order

dated June 3, 2019 ("Enhanced Damages Order"), ECF No. 204.

        Defendants now renew their motions for judgment as a matter

of law on several grounds and seek a new trial on several others.

For the reasons given below, those motions are denied. Plaintiff

moves to supplement damages based on data not· presented to the

jury;     seeks      a    permanent       injunction;           and      seeks      an     award    of




1SIMO also originally asserted infringement of certpin claims of Patent
No. 8,116,735, the predecessor to the '689 Patent, but those claims were
dropped prior to summary judgment.
                                                   2
attorney's fees. Plaintiff's motions to supplemept damages and for

a     permanent    injunction        are    granted.      Plaintiff's         motion     for

attorney's fees is denied.

I.      Defendants' Motions

       A.    Motion for Judgment as a Matter of Law

        uCloudlink moves,          pursuant to     Fed.    R.   Civ.     P.   50 (b),    for

judgment as a matter of law on several issues. The Federal Circuit

reviews     such    motions        "under   regional      circui:t      law."    Word tech

Systems, Inc. v. integrated Network Solutions, IDc., 609 F.3d 1308,

1312 (Fed. Cir. 2010). In the Second Circuit, ",[a] Rule 50 motion

must be denied unless the evidence is such that~ without weighing

the    credibility of        the    witnesses    or    otherwise       considering       the

weight of the evidence, there can be but one conclusion as to the

verdict that reasonable [persons] could have reached." Matusick v.
                                                                  I



Erie County Water Auth., 757 F.3d 31, 52                   (2d Cir. 2014)         (quoting

Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 2~8 (2d Cir. 2005)).

The evidence must be taken in the light most favorable to the non-

moving party. Tolbert v. Queens College, 242 F.,3d 58, 70 (2d Cir.

2001) .     "A    movant's     burden       in   securing       Rule     50     relief     is

particularly heavy after the jury has deliberated in the case and

actually returned its verdict." Cross,                    417 F.jd at 248. Only "a

complete absence of evidence" will                 justify granting the motion

under such circumstances.             Id.   ( quoting Song v~          Ives Labs,       Inc.,

957 F.2d 1041, 1046 (2d Cir. 1992)).

                                             3
                1.      Willfulness

        uCloudlink contends that there is insufficient evidence to

support    the        jury's    verdict   of    willful   infringement.        The      Court

previously awarded             SIMO enhanced damages         of    30%     based   on    this

finding, but explicitly reserved the question of whether there was

sufficient evidence to support it.                    See Enhance'd Damages Order 3

n.3.    With the issue now squarely presented,                    the Court concludes

that the jury's finding of willfulness was supported by sufficient

evidence.2
                                                                   '
        uCloudlink        argues     that      SIMO    adduced      '
                                                                   IilO    evidence      that

uCloudlink knew of the              '689 Patent prior to August 13,                2018,    so

any infringement prior to that date could not have been willful .

Def. Mem. Supp. Mot. JML 3-4, ECF No. 221. "Knowledge of the patent
                                                                   .
alleged to be willfully infringed continues to: be a prerequisite

to enhanced damages." WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341

(Fed.    Cir.        2016).    Contrary to uCloudlink' s          claim,    however,       the




2
  uCloudlink suggests that the Court improperly deferred to the jury on
the question of willfulness. Def. Reply Mem. Supp. Mot. JML 5, ECF No.
254. That is not so. Federal Circuit precedent dictates that the
willfulness of infringement is a jury question. See WBIP, LLC v. Kohler
Co., 829 F.3d 1317, 1341 & n.13 (Fed. Cir. 2016) ("We do not interpret
Halo as changing the established law that the factual components of the
willfulness question should be resolved by the jury."). Of course, the
Court retains discretion not to enhance damages ev~n upon a finding of
willfulness, and the Court acknowledged as much i~ its order granting
increased damages. See Halo Elec., Inc. v. Pulse Elec., Inc., 136 S. Ct.
1923, 1933-34 (2016) (" [N] one of this is to say that enhanced damages
must follow a finding of egregious misconduct."); 35 U.S.C. § 284
 (district court "may" increase damages).


                                               4
Court concludes that there was circumstantial evidence that, while

not overwhelming, was sufficient for the jury to reasonably infer

that   uCloudlink had     knowledge     of the       '68 9   Patent   earlier than

August   of   2018.   First,   there    was    testimony      ;:,uggesting   that   a

uCloudlink employee was at least familiar with 'the '735 Patent as

of 2016. The '735 Patent is the parent to the '~89 Patent, and the

application that would become the             '68 9 Patent ·was pending as of

2016. 3 Second,    uCloudlink's internal architecture documents bear

notable similarities to both the '689 Patent and to SIMO's internal
                                                 '
architecture documents. Third, Wang Bin was hired from Skyroam by

uCloudlink in 2013,      and he concededly took several confidential
                                                              '
Skyroam files with him (although it is disputed whether uCloudlink

knew of or made use of those files).

       To be sure, none of this is direct evidence that uCloudlink

knew of the '689 Patent. But it is evidence from which a jury could

reasonably infer that uCloudlink had such knowledge. "Evidence of

pre-suit knowledge of a patent can be circumstantlial." Kaneka Corp.

v. SKC Kolon PI, Inc., 198 F. Supp. 3d 1089, 1107 (C.D. Cal. 2016).

uCloudlink's      arguments     to     the     contrary       largely    rest       on

unpersuasive      interpretations      of     law.   For     example,   uCloudlink



3  uCloudlink suggests that this testimony - by its own corporate
representative, Rongrong Zeng - was not reliable, ~ee Def. Mem. Supp.
Mot. JML 6, but that determination was for the jury~ot this Court. In
any event, Zeng unequivocally testified that uCloudlink was aware of the
'735 Patent by 2016; his only uncertainty was abou~ whether a specific
person reviewed the patent. See Restauri Deel. Exh. 1 2, ECF No. 220-2.
                                        5
argues that a finding of willfulness cannot be based on conduct

prior to, at the earliest, August 15, 2017, when the '689 Patent

issued.    Def. Mem.       Supp. Mot.       JML 4.    But the F~deral Circuit has

seriously called that argument into doubt, albeit in an unpublished

opinion. See WCM Indus., Inc. v. IPS Corp., 721 F. App'x 959, 970

n.4    (Fed. Cir. 2018)         (observing that patent applications are now

published, such that possible infringers can discover what claims

a     patent    will     likely    cover,     but    not   deciding            whether       prior

precedent holding that such applications were irrelevant should be

overruled); see also id. at 970                ("[H]ere WCM provided sufficient
                                                                     1
evidence for a reasonable jury to conclude tha't IPS did know of

WCM' s patents as they issued,              if not earlier.     11
                                                                     )    (   second emphasis

added).        Because    the     willfulness       determinati~n             "looks     to    the

totality of the circumstances presented in the c 9 se,                        11
                                                                                   id., it would

be artificial to ignore the reasonable possibility that uCloudlink

might have learned of the application that would become the '689

Patent.

        Additionally,       the     Court     notes    that    uCloudlink              did     not

introduce any evidence establishing when it learned of the                                    '689

Patent. While uCloudlink was, of course, not o?ligated to do so,

as the burden to prove knowledge and willfulnes~ was plaintiff's,

the     absence     of    countervailing          evidence    is         relevant        to    the

determination of whether the jury's verdict was permissible. The

jury's     inference       of     knowledge       arguably    might           not     have    been

                                              6
reasonable had uCloudlink adduced evidence establishing when,                        in

fact,    it learned of the patent.               But without such evidence,         the

jury    was    not    forbidden     from    concluding,     based   on   all   of   the

circumstances, that uCloudlink in fact did know qf the '689 Patent,
                                                                I




at or before the time of its issuance.

        Similarly, uCloudlink argues that its kno~ledge of the '735

Patent cannot support an inference that it knew of the '689 Patent.

uCloudlink principally relies on Vasudevan Software, Inc. v. TIBCO

Software Inc., which concluded that "[t]he requisite knowledge of

the patent allegedly infringed simply cannot be inferred from mere

knowledge of other patents, even if somewhat similar." No. C 11-

06638 RS,      2012 WL 1831543, at *3            (N.D. Cal. May 18, 2012). As a

decision from a court of coordinate jurisdiction, Vasudevan is not

binding on this Court.             Moreover,     Vasudevan pr~dates the Supreme
                                                                l
Court's decision in Halo Elec.,                Inc. v. Pulse Elec.,      Inc., which

"eschew[ed] any rigid formula" for determining willfulness. 136 S.

Ct.    1923,   1934    (2016).     In that vein,      the Court agrees with the

court in Dentsply Sirona, Inc. v. Edge Endo, LLC, Civ. No. 17-1041

WJ/SCY,       2019    WL   1517584,    at   *4    (D.N.M.   Apr.I   8,   2019),     that
                                                                0

subsequent cases, "which were decided with the benefit of Halo's

guidance,      are more persuasive than Vasudevan.~ See also SiOnyx,

LLC v. Hamamatsu Photonics K.K., 330 F. Supp. 3d 574, 610 (D. Mass.

2018)     (concluding that "there is no bright-line rule as to what

level     of    knowledge     is    sufficient"      for    willfulness     and     that

                                             7
knowledge     of     patent    application          could    support    finding     of

willfulness).      In any event,        "[h] ere,   the patents are not simply

'somewhat   similar,'       but    in   fact    describe     the' same method and

apparatus." Kaneka Corp., 198 F. Supp. 3d at 1108.

     As for Wang Bin, uCloudlink contends that "SIMO produced no

evidence that any of the bad acts allegedly undertaken by Mr. Bin

were done with the knowledge or direction, or even for the benefit,

of uCloudlink." Def. Reply Mem. Supp. Mot. JML 3. Not so. At his
                                                               '
deposition,     portions      of   which were       played    at: trial,     Wang   Bin

invoked   his      Fifth   Amendment      privilege     in   response   to    several

questions, including the following:

     When you copied Skyroam documents to your uCloudl ink
     computer, you did so in order to aid uCloudlink in
     competing with Skyroam; correct?

     When you copied Skyroam's trade secrets to your
     uCloudlink work computer, did you intend to use those
     documents to benefit uCloudlink and to create patents
     for uCloudlink?

     Did you use the Skyroam trade secrets that you copied to
     your uCloudlink work computer to create, patents for
     uCloudlink?

     Isn't it true that after you copied this Skyroam document
     onto your uCloudlink work computer, you used this
                                                1
     document to benefit uCoudlink and to - to the detriment
     of Skyroam?

Soskin Deel. Exh. 2, at 158:13-158:21, 158:23-159:7, 159:19-160:2;

191:16-191:2, ECF No. 183-2. As the Court instructed the jury, see




                                            8
Tr.    227,   4   it was permitted -             though not      requ.tred -     to draw an

adverse inference from these refusals to answer. The jury was also

instructed that it was not to hold Wang Bin's refusal to answer

against uCloudlink unless it concluded that, "at the time of the

underlying             offense,"    he     was    "sufficiently         associated"      with

uCloudlink. Tr. 512. Thus, the jury could have permissibly inferred

that    Wang       Bin     intended       to,    and   in   fact    did,   use      Skyroam's

confidential information to benefit uCloudlink. uCloudlink relies

on Wang Bin's denial that he shared the documents with anyone else

at uCloudlink,            see Def.       Reply Mem.    Supp.     Mot.   JML 3-4,     but the

jury was certainly not required to credit this testimony.

       The        Court    concludes      that    there     is   more , than   "a    complete

absence of evidence," Cross, 417 F.3d at 248, supporting the jury's

verdict of willfulness. 5 uCloudlink' s motion for                         judgment as      a

matter of law on willfulness is therefore deniea.

                  2.      Damages

        uCloudlink raises several arguments against the viability of

SIMO's damages theory. The Court is not persuaded by any.




4   Citations to "Tr." refer to the trial transcript.

5 The Court agrees with uCloudlink that its litigation conduct would not,
in itself, be sufficient to support a finding of willfulness. Contrary
to SIMO's contention, see Pl. Mero. Opp. Mot. JML 8~9, ECF No. 244, the
Court does not find defendants' litigation positions to be so meritless
as to support an inference of bad faith. Because the Court finds other
evidence sufficient to support a finding of willfulness, however, it is
of little consequence.
                                                  9
       First,     uCloudlink       argues    that    SIMO    improperly             sought    to

recover damages for lost profits, which it may not do since the

patent-practicing products were sold by Skyroam,                           SIMO's wholly-

owned subsidiary,         rather than by SIMO directl~.                   Def. Mem.      Supp.

JML    8-9.     uCloudlink    is     correct      that     the     lqst       profits    of    a

subsidiary are not recoverable by the parent c9rporation, except

upon a showing that the subsidiary's profits "flow inexorably up

to the parent." Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359,

1367 (Fed. Cir. 2008), mandate recalled and amended, 557 F.3d 1377.

But that rule does not govern this case for the simple reason that

SIMO did not proceed on a lost profits theory. It sought to recover

a reasonable royalty.

       uCloudlink protests that although SIMO said it was pursuing
                                                                    '

a reasonable royalty, in effect it sought to recover lost profits.

The Court has       rejected this           argument twice already -                  first   in

ruling on defendants' motions in limine and again when defendants

first moved for       judgment as a matter of law -                     and now does so

again.

       Defendants     have     not    explained       why        considering         Skyroam's

profit    margin     is    categorically          impermissible:        in     a     reasonable

royalty analysis. The goal of such an analysis is to reconstruct

what     the     parties     would    have        agreed    to     in     a        hypothetical

negotiation. In the but-for world in which SIMO.and uCloudlink had

negotiated a royalty rate,            is there any doubt that SIMO, as part

                                             10
of that negotiation, would have considered the profit margins of

its   wholly-owned      subsidiary?      It     seems    unreasonable       to     suggest

otherwise. The Court is not persuaded that taking Skyroam's profit

margins     into     account     was   impermissible,          nor   that      doing    so

automatically made the damages theory one of "lost profits" instead

of reasonable royalty. See Callaway Golf Co. v. Acushnet Co., 691

F. Supp. 2d 566, 575 (D. Del. 2010)              (" [A]t least in the context of

a reasonable royalty analysis,            the Federal Circuit has expressly

allowed damages for subsidiaries' sales."). Indeed, in considering

the opposite scenario, a suit by a subsidiary, the Federal Circuit

has expressly approved including the impact on a related company

in the reasonable royalty analysis. See Union Carbide Chemicals &

Plastics Tech. Corp. v. Shell Oil Co.,                  425 F.3d 1366, 1378          (Fed.

Cir. 2005), overruled on other grounds by Cardiac Pacemakers, Inc.

v. St. Jude Medical, Inc., 576 F.3d 1348                  (Fed. Cir. 2009)         ("[T]he
                                                                  '
holding     company      would     not     enter        any    nec;,otiation       without

considering the competitive position of its co~porate parent .

      [A]ny hypothetical negotiation with the holding company must

necessarily include the reality that the economic impact on the

[parent company] would weigh heavily in all decisions.").

      The    Court    also   rejects     uCloudlink' s        assertion     that    SIMO' s

expert,     Christopher Martinez,         simply plugged in           Skyroam' s       lost

profits and called it a day. uCloudlink's basis for this theory is

that the royalty rate advanced by plaintiff's ~xpert - $3.00 per

                                           11
Daypass sold - is almost identical to Skyroam's•profit margin per

Daypass.     But that is simply a misunderstanding: of the evidence.

Skyroam's profit per Daypass was $3.00 at the wholesale price, and

closer to $7.00 per Daypass at the retail pries. See Tr. 294-95.

Contrary to uCloudlink's argument, then,                      it does not appear that

SIMO is      simply smuggling in lost profits under the guise of a

reasonable royalty; if it were, the number would be higher.

       Nor     was        there   anything      improper      about! the          calculation

advanced by Martinez. He testified that Skyroam buys 500 megabytes

of data from a carrier for about $2.00,                      then sells a Daypass to

package those 500 megabytes to a                      retailer for about $5. 00.          Tr.
                                                                      I
293.   This,      according to Martinez,               represented the "value" that

Skyroam had added through the use of its patented system. This is,
                                                                      I
to be sure, a somewhat crude calculation, but defendants have not

explained why it is not a reasonable proxy fdr determining the

value added by Skyroam.

       Defendants          also   criticize Martinez          for    ~haracterizing the

relationship between Skyroam and uCloudlink as "zero-sum," because

other competitors offer mobile roaming services.                           Def. Mem. Supp.

JML    10.   As      an    initial    matter,        this   argument; only matters          if

plaintiff recovered damages for lost profits, 'and,                              as the Court

has already explained,               that is not the case.            In any event,       the

evidence before             the   jury permitted a          finding       that    Skyroam and

uCloudlink        were      the   only major         companies      competing      for   their

                                                12
specific pool of customers, because testimony distinguished other

putative competitors' services. Carriers like ~T&T,                                  for example,

offer       roaming      services,      but     it was      characterized by Skyroam' s

president,         Eric Plan,      as "very expensive" and not comparable to

Skyroam' s      own      offering.       Tr.    163.       Similarly, · manufacturers            of

stand-alone mobile hotspots do not typically sell data services,

requiring consumers to purchase those separately. Tr. 163. Thus,

Plam characterized uCloudlink as Skyroam's "main competitor," as

one    of    the    only    companies          to    supply      both   "the    data     and    the

hardware."         Tr.    164.    Martinez          similarly      testified     that     "for    a

consumer that wants this sort of solution" -                             i.e. both data and

hardware in one package -                 "as opposed to a consumer that might

want to just take their phone and roam," Skyr~am and uCloudlink

"are the two major competitors in this space." Tr. 305.

        Finally,         uCloudlink       complains             that    Martinez       erred     by

calculating the reasonable royalty rate based on the number of

data packages sold. Def. Mem. Supp. Mot. JML 12. Defendants argue
                                                                          '
that    Martinez         ought     to    have       included      the    Infringing       Devices

themselves in the royalty base. This is a curious;argument, because

defendants'        own damages expert               (whose opinion as to a reasonable

royalty was         ultimately          excluded         from   trial    by    the    Court,    for

unrelated reasons)               also calculated the reasonqble royalty as a

function of the number of Daypasses sold. See Hansen Rep.                                   ~   12,

Soskin Deel. Exh. 1, ECF No. 154-1. And this makes good sense, for

                                                    13
as Martinez     testified      (in a    point not    seriously challenged by

defendants), Skyroam profits from the sale of data to be accessed

with its devices,       not from the sale of the hardware itself. Tr.

283, 292. It is therefore eminently reasonable to suggest that a

hypothetical negotiation might have produced a p~r-Daypass royalty

rate, rather than one keyed off of device sales~

       Defendants argue that this Daypass-based royalty rate failed

to limit damages to the infringing features, because the Daypasses

themselves are not infringing. Def. Mem. Supp. Mot. JML 13-16. The

Court is not persuaded. "When the accused infringing products have

both patented and unpatented features," the jury must determine

"the   value   added by     such   features."      Ericsson,     Inc.   v.   D-Link

Systems,   Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014). "Logically,

an economist could do this in various ways - by careful selection

of the royalty base to reflect the value added by the patented

feature, where that differentiation is possible;' by adjustment of

the royalty rate so as to discount the value o~ a product's non-

patented features; or by a combination thereof." Id.

       Here, as discussed above, the value of uCloudlink's devices

is not in the hardware itself. Rather,               it is the fact that the

products    permit    convenient       global    mobile   network   access.      The

devices    themselves    are    useful    only    insofar   as   they    serve    as

"gateways"     to   the data    or mobile network.        And,   crucially,      the

manner in which the uCloudlink devices provide roaming services

                                         14
infringed SIMO' s         '68 9 Patent.       Thus,     by limiting the reasonable

royalty rate to the sales of Daypasses, Martinez adequately focused

on   the     value   added by the           '68 9    Patent    -      i.e.       the    ability to

provision mobile roaming services. To suggest that the reasonable

royalty should be based only on the Infringing Devices, rather on

the data access that the infringement makes possible, is simply to

ignore       economic     reality.      Contrary        to     defendants'               arguments,

Martinez       was      not   obligated        to      "subtract []:             any     unpatented

elements."       Def.     Mem.      Supp.    Mot.     JML     15. 6         That   is     only   one

permissible way to apportion damages. See Ericsson, Inc., 773 F.3d

at   122 6    ( economist     can apportion by "careful selection of the

royalty base" or by "adjustment of the royalty ±ate").
                                                                             I

      Nor is the Court persuaded that Martinez's f~ilure to discount

for non-infringing alternatives is fatal to his analysis. Martinez

relied on the opinion of plaintiff's technical expert,                                     Dr.   Paul

Clark, who opined in his report that no acceptable non-infringing

alternatives exist.           Tr.    339-40;        Clark Rep.        <JI   710,       Cangro Deel.


6 The "unpatented elements" highlighted by defendants include "the
semiconductor chip, the antennas, the processor, memory components, the
touch screen, batteries, [and] the external casing1. " Def. Mem. Supp.
Mot. JML 15. This only reinforces how central the infringing features
were. If defendants sold their devices with all of those unpatented
features, but without the infringing capability lto provision data
services, scarcely anyone would buy them. They would lack the central
feature that consumers are looking for in such products. Cf. Apple Inc.
v. Samsung Elec. Co., 735 F.3d 1352, 1364 (Fed. Cir. 2013) ("[A] battery
does not necessarily drive demand for a laptop computer simply because
its removal would render the laptop ineffective as a1 portable computer.
That is because consumers often do not choose a l,aptop based on its
battery . . . . ")       (citation omitted).
                                               15
Exh.   A,   ECF        No.        8 9-1.      Al though      defendants'         expert         disagreed,

neither Martinez nor the jury was required to credit his analysis

over Clark's.             Judgment as a matter of law is not an appropriate

vehicle     for       a     judge        to    pick     sides      in    a    ba~tle       of    otherwise

qualified experts.

       To   be        sure,        the        jury    was    not        required      to    accept       the

calculations offered by Martinez.                            Defendants offered reasonable

arguments for why the reasonable royalty rate should have been

lower. But the jury evidently rejected those arguments, as it was

permitted        to        do.     The        Court    cannot       say       that    there       was    not

substantial evidence supporting the jury's damages calculation.

             3.            Patent Invalidity

       uCloudlink            argues           that    any     reasonable         ·jury      would       have

concluded        that        the       '689      Patent       is    invalid          because       it    was

anticipated           by     the     Andreini         reference          or    the    Patarkazishvili

reference.       Def.        Mem.     Supp.      Mot.       JML 21.      The Cburt disagrees.              A

claim is anticipated only "if each and every limitation is found

either expressly or inherently in a single priqr art reference."

King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1274

(Fed. Cir. 2010)                 (quoting Celeritas Techs. Ltd. v. Rockwell Int'l

Corp., 150 F.3d 1354, 1360 (Fed. Cir. 1998)). Here, the jury could

reasonably have concluded that both references lacked at least one

limitation of the '689 Patent.



                                                       16
        First, as to Andreini, claim 8 of the '689 Patent requires a

"wireless communication client" that includes p~ograms capable of
                                                                        I


"enabling an initial setting of the wireless communication client

         and a remote administration system."                      '689 Patent at 25: 4-

13. Defendants argue that this limitation is met by Andreini, which

describes the remote administration system sending parameters to

peripheral     devices.        But    even    assuming           that       this    constitutes

"enabling an initial setting" on the peripheral devices - something

SIMO vigorously disputes - it would not be sufficient, because the

wireless client does not enable anything.                          Rather,         in Andreini,

even    in   defendants'       telling,      the     remote       admipistration          system

enables an initial setting on both the wireless client and the

remote administration system.                What claim 8 requires is that the

wireless client enable those settings. Defendants have not shown

that the Andreini wireless client enables any kind of setting of

the remote administration system.

        Moreover,     Clark     testified          that    the     wireless         devices   in

Andreini do not qualify as "foreign wireless clients" because they

are subscribed to the local network. Tr.                      593. Defendants contest

this,    but they cite to no evidence in support of their contrary

contention;      at      no   point    did    defendants'           expert,         Dr.   Martin

Feuerstein,     ever testify that the Andreini wireless devices are

not subscribed to a local cellular network. The jury did not act

unreasonably        in    crediting     Clark's           testimony          on    this   point.

                                              17
Accordingly,         the    jury     could       reasonably     have    concluded          that

Andreini lacked at least two limitations of the '689 Patent.

        The   jury    could        also   have     reasonably    concluded          that    the

Patarkazishvili reference does not include the ,"foreign wireless

client" limitation. Feuerstein agreed that the wireless client in

Patarkazishvili is "always connected to its home network" and that

the SIM card is not described within the reference as being foreign

(i.e.    not subscribed to the local network).                   Tr.    499.    Defendants

claim that the wireless communication client in Patarkazishvili

"does not include a SIM card." Def. Mem.                      Supp. Mot. JML 25. That

claim is contradicted by Feuerstein's testimony;,he readily agreed

that    the   SIM    card     is    "part    of    []   the   wireless       communication

client." Tr. 499. Clark concluded that the client was not "foreign"

because it is subscribed to the local network,                         Tr.   599,    and the

jury could reasonably have agreed.

        Additionally, Feuerstein claimed that in Patarkazishvili, the
                                               '
"remote administration system" is the "client c7mputer." Tr. 404.

In other words, for Feuerstein, the "remote" adm~nistration system

is in fact the computer that the user is sitting in front of. That

is an unconventional use of the word "remote," to say the least.

The jury could reasonably have adopted Clark's contrary view that

Patarkazishvili does not include a "remote" administration system

at all. Tr. 599.




                                              18
       The jury could reasonably have concluded that both Andreini

and Patarkazishvili each lacked at least one : limitation of the

'689   Patent.   uCloudlink is thus not entitled; to      judgment as a

matter of law on the issue of invalidity - an issue on which it

bore the burden of proof by clear and convincing evidence.            See

Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 95 (2011)        .1


       For the foregoing reasons, uCloudlink's motion for judgment

as a matter of law is denied in all respects. 8

       B.   Motion for New Trial

       uCloudlink moves, pursuant to Fed. R. Civ. P. 59, for a new
                                                     .
trial on several issues. See Def. Mem. Supp. Mot. New Trial, ECF

No. 224. A district court may grant a new trial under Rule 59 where



7
  uCloudlink also argues that SIMO failed to adduce sufficient evidence
that the '689 Patent's invention date was earlier than the effective
filing date of February 28, 2008. Def. Mem. Supp., Mot. JML 18. The
invention   date   is   relevant   only  because   it    affects   whether
Patarkazishvili can possibly qualify as prior art. Because the Court
concludes that substantial evidence supports a determination that
Patarkazishvili does not anticipate the '68 9 Patent, :regardless of which
was first in time, there is no need to address defendants' arguments
regarding sufficiency of the evidence about the date of invention. See
Advance Pharma., Inc. v. United States, 391 F.3d 377,' 391 (2d Cir. 2004)
 (where jury finding may be premised on one of two theories, "[i]f the
evidence was sufficient to support either reason, there cannot be a
complete absence of evidence supporting the verdict." so as to require
the judgment to be set aside) (internal quotation marks omitted) (quoting
Galdieri-Ambrosini v. Nat'l Realty & Dev. Corp., 136 F.3d 276, 289 (2d
Cir.1998)).
8 uCloudlink also summarily renews its claim construction arguments
solely for the purpose of preservation, although it acknowledges that
it is not necessary to renew those arguments in order to preserve them
for appeal. Def. Mem. Supp. JML 17-18 & n.6. The:Court declines to
revisit its claim construction rulings.


                                    19
the "court determines that, in its independent judgment, the jury

has   reached a      seriously erroneous       result    or   its       verdict    is   a

miscarriage of justice." Nimely v. City of New Y~rk, 414 F.3d 381,
                                                              '
392   (2d   Cir.     2005)    (internal    quotation    marks          and   alteration

omitted)    (quoting Munafo v. Metropolitan Transp. Auth.,                    381 F.3d

99, 105 (2d Cir. 2004)). "[A] high degree of def~rence is accorded

to the jury's evaluation of witness credibility," and so "jury

verdicts should be disturbed with great infrequency." ING Global

v. United Parcel Service Oasis Supply Corp., 75~ F.3d 92,                         99 (2d

Cir. 2014). As discussed further below, the Court is not persuaded

that any of the putative errors assigned by uCloudlink resulted in

serious error or a miscarriage of justice. The motion for a new

trial is therefore denied.       9



             1.    Admission of Wang Bin's Testimony

      uCloudlink contends that it was seriously prejudiced by "the

admission of evidence related [to] the personal misconduct of Wang

Bin." Def.    Mem.    Supp.   Mot.   New trial 3.       uCloudlink argues that

Wang Bin's misconduct in 2013 could not be releyant to the issue


9 uCloudlink renews its arguments for judgment as a matter of law,
seeking, in the alternative, a new trial pursuant to Fed. R. Civ. P. 59
on each ground for which it seeks judgment as a matter of law. See Def.
Mem. Supp. Mot. New Trial 2-3. That motion is denied. Although Rule 59
motions are governed by a more lenient standard, under which the Court
may independently weigh the evidence, the Court is of the view that the
jury reasonably resolved all factual issues now disputed by uCloudlink,
and the verdict was not "seriously erroneous,"                    :a
                                                        miscarriage of
justice," or "against the weight of the evidence." Manley v. AmBase
Corp., 337 F.3d 237, 245 (2d Cir. 2003) (quoting DLC Mgmt. Corp. v. Town
of Hyde Park, 163 F.3d 124, 133 (2d Cir. 1998)).     '

                                          20
of   willfulness        the   only   issue       for     which   the    testimony   was

admissible - because the '689 Patent had not yet issued. That is

a spurious argument.       To be sure, willfulness i~ measured by the

"knowledge of the actor at the time of the chcillenged conduct."

Halo,    136 S. Ct. at 1933. But that does not mean,                    as uCloudlink

would have it, that the jury must shut its eyes to all events that

predate the issuance of the patent. "[W]hether an act is 'willful'

is by definition a question of the actor's intent, the answer to

which must be inferred from all                 the circumsta;nces." Gustafson,

Inc. v.    Intersystems Indus.       Products,         Inc.,   897, F.2d 508, 510-11
                                                                 I
                                                                  '
(Fed.    Cir.   1990)   (emphasis omitted).            Evidence of a pre-existing

relationship between the parties could supply ev,idence of motive,

knowledge, or intent, and so permit the jury to draw the inference
                                                                  1

that the infringing party did so intentionally. Cf. Fed. R. Evict.

404 (b) (2).

        Here, Wang Bin was hired by uCloudlink after he had worked at

Skyroam for a short time, and he copied confidential Skyroam files

- some related to the same technology described by the '689 Patent

-    to his uCloudlink work computer.             See Wang Bin Deposition Clip

Report     129:16-131:24,     ECF    No.        183-2.    Jing   Liu,     SIMO's    CEO,

testified that Wang Bin was hired as a "chief architect" and that

he "h[eld] a lot of the confidential information of how [Skyroam's]

product worked," as well as a "product roadmap for the future, all

the business ideas." Tr. 108-09. All of this was relevant to the

                                           21
jury's   evaluation    of   uCloudlink's       "knowledge"      about     SIMO's

technology   and   development    as   of   "the   time   Gf   the   challenged

conduct," Halo, 136 S. Ct. at 1933. From the fact that uCloudlink

hired Skyroam's "chief architect," the jury could infer - though

it was not   required to         that uCloudlink was       closely watching

Skyroam's technology. Moreover, the jury could conclude that, even

if uCloudlink had no part in the original theft,. it was aware of,

and willing to make use of,       the stolen files. ,Finally,           the jury

could conclude that, based on its knowledge of SIMO's technology

and product development, uCloudlink was aware that the Infringing

Devices infringed SIMO's patent. 10

     The Court therefore adheres to its prior determination
                                               j
                                                            that

Wang Bin's testimony was plainly relevant. Moreover, the Court is

satisfied that the instructions to the jury mitigated any risk of

unfair prejudice. 11


10
   The Court is aware that uCloudlink denies having any knowledge of the
files in Wang Bin's possession until they were discovered during this
litigation. However, uCloudlink has presented no evidence substantiating
that assertion - except of course Wang Bin's testimony, which, for a
variety of reasons, might not have been credited by the jury.

11 The Court rejects defendants' argument that Wang Bin's status as a
Chinese national rendered the jury more predisposed to believe him guilty
of theft of trade secrets. Def. Reply Mem. Supp. Mot, New Trial 1-2, ECF
No. 255. First, there is no evidence that anti-Chinese bias influenced
the jury. Second, both parties are Chinese companies, so it is not clear
why any alleged anti-Chinese bias would harm defendants in particular.
Finally, even assuming, arguendo, that the jurors were predisposed to
view a Chinese witness with suspicion, it is undisputed that Wang Bin
committed serious misconduct;     the only question is whether that
misconduct should be attributed to his employer. Moreover, uCloudlink's
assertion that, by invoking the Fifth Amendment, "the jury understood
that Mr. Bin was claiming protections to which he wa~ not entitled," id.
                                       22
               2.      The Court's Willfulness Instruction

       uCloudlink next contends that the Court's instruction to the

jury regarding "willfulness" was erroneous.                          Det. Mem. Supp. Mot.

New Trial 6.        "A party seeking to set aside a                        judgment based on

                                              '
erroneous jury instructions must establish," among other things,

that "th[e] instructions were legally erroneous~" "the errors had

prejudicial         effect,"       and     the     party       "requested           alternative

instructions        that    would     have       remedied          the    error."     Seachange

Intern., Inc. v. C-COR, Inc., 413 F.3d 1361, 1381 (Fed. Cir. 2005).

       The     Court     instructed       the    jury    that,       "[t] o     prove   willful

infringement,          plaintiff    must        prove    by    a    prefJ'.onderance    of   the

evidence that uCloudlink actually knew it was infringing at least

one Asserted Claim of SIMO's '689 Patent, that is, that uCloudlink

actually knew of SIMO's Patent and intentionally,chose to infringe

it."    Jury     Instructions       20,    ECF     No.    184.       The    Court     declined,

however,       to instruct the jury (as uCloudlink had requested)                            that

the     jury     could     "consider       whether       uCloudlink's           behavior     was

malicious, wanton, deliberate, consciously wrongful, flagrant, or

in     bad     faith."     uCloudlink       contends          that       this   omission      was

prejudicial.




at 2, is meritless. There was never any suggestion by any party at trial
that Wang Bin was not entitled to the full protections of the Fifth
Amendment in connection with his testimony in this proceeding, and the
Court explicitly instructed the jury that he was so protected. Tr. 227.
                                   23                l
        The Court is not persuaded. uCloudlink has.plucked this list

of descriptors from the Supreme Court's opinion in Halo,                             136   s.
Ct. at 1932. Crucially, however, uCloudlink's proposed instruction

omits     the    word   "deliberate."        See     id.     ( "The · sort    of    conduct

warranting enhanced damages has been variously described in our

cases     as     willful,    wanton,    malicious,           bad-faith,       deliberate,

consciously wrongful, flagrant, or - indeed - characteristic of a

pirate.") .      So the Supreme Court made clear that "deliberate" -

that is, intentional - infringement can be "wil~ful." 12 The Court

is satisfied that its instructions to the jury conveyed this legal

principle,       as the jury was told that it needed; to conclude that

uCloudlink       knew   it   was    infringing       and     intentionally         chose   to

infringe.

        uCloudlink does not explain how the jury was misled by the

Court's      instruction.     The    Court        declined    to   adopt     uCloudlink' s

proposed language because the list of descripto~s - many of them

not really applicable to this case - would have ,confused the jury

and required additional supplemental explanatiort. See Tr. 575. If

all that is meant by "wanton" is "deliberate"~ and that is the



12 Other parts of the Halo opinion echo that understanding. See, e.g.,
id. at 1929 (enhanced damages not appropriate "where the defendant
appeared in truth to be ignorant of the existence of the patent right,
and did not intend any infringement") (internal quotation marks omitted
and emphasis added) (quoting Hogg v. Emerson, 11 How. 587, 607, 13 L.
Ed. 824 (1850)); id. ("Courts of Appeals likewise characterized enhanced
damages as justified where the infringer acted delib~rately or willfully
. . . . ,, ) .
                                             24
lesson the Court takes from Halo - the Court does not see the use

in defining the word "wanton" for the jury. Moreover, because the

descriptors are listed in the disjunctive,                             th~ jury could still

have     returned         a     verdict       of    willfulness            upon      finding        that

defendants'         conduct was deliberate or intentional.                               There is no

reason      to    think       that    adding       several      near-synonyms             would     have

changed that result.
                                                                             I
       Finally,         uCloudlink           has    not    demonstrated              any       arguable

prejudice.         uCloudlink argues that "the jury did not understand

that findings of willful infringement 'are generally reserved for

egregious cases of culpable behavior.'" Def. Mem. Supp. Mot. New

Trial 7 (quoting Halo,                136 S. Ct. at 1932). But defendants' own

submission also did not include this language 1 about "egregious

cases," so the proposed instruction would not have informed the

jury   of        this   supposed       principle.         "When       the        error    in    a     jury

instruction         could       not    have    changed       the      result,       the    erroneous

instruction is harmless." Seachange,                         413 F. 3d at 1381              (internal

quotation marks               and alteration omitted)                 ( quot~ng NTP,           Inc.    v.

Research in Motion, Ltd., 392 F.3d 1336, 1365 (Fed. Cir. 2004)).

       More       pertinently,         uCloudlink         misrepresents             the     law.      The

quoted      language          from    Halo    refers      not    to    a    jury's        finding       of

willfulness, but rather to the court's decision ,whether to award

enhanced damages. 136 S. Ct. at 1932; see also Presidio Components,

Inc.   v.    American Technical Ceramics Corp.,                            875 F.3d 1369,             1382

                                                   25
(Fed. Cir. 2017)             ("Discretion remains with the court to determine

whether the conduct is sufficiently egregious to warrant enhanced

damages.").       The Court cannot be faulted for not instructing the

jury about a legal standard not applicable to the question it was

to decide.    Further still,                  the Halo decision made clear that the

"most culpable offenders" are those who "intentionally infringe[]

another's patent - with no doubts about its validity or any notion

of a defense - for no purpose other than to steal the patentee's

business."        136    S.        Ct.   at    1932.    So,   contrary       to   uCloudlink's

position, "most culpable" is not an additional requirement before
                                                                         '
an intentional infringer may be described as willful; it is another

way of describing intentional and deliberate inf.ringers.

      Accordingly, the Court finds neither error nor prejudice in

the willfulness instruction.

             3.         The Verdict Form

      Next, uCloudlink contends that the verdict form, see ECF No.

180, was prejudicial because it simply asked the jury to assess

whether   any      of        the     infringed     claims     were     valid,      rather   than

breaking down the question claim-by-claim and prior art reference-

by-prior art reference.                  Def.    Mem.   Supp.   Mot.    New Trial 8.        This

argument is meritless. Parties are not entitled to special verdicts

on each discrete issue of fact, and it is within the trial court's

discretion to require only a general verdict. Se~ Fed. R. Civ. P.

49.   Contrary          to    uCloudlink's         argument     that     ~he      verdict   form

                                                  26
"prevents meaningful      review of the      jury's decision," Def.       Mem.

Supp. Mot. New Trial 8, courts regularly review whether there is

adequate evidence to support a general verdict or a verdict with

only a limited number of specific questions - a 9 indeed the Court

has done here.

     Nor   is   there   any merit   to    uCloudlink' s   q.rgument   that,   by
                                                          I



failing to include a separate jury question regarding the priority

date of the     '689 Patent,   the verdict form shifted the burden of

proof. Def. Mem. Supp. Mot. New Trial 8-9. First, the verdict form

did not address burden of proof one way or the other.                  Second,

defendants are not entitled to have matters already addressed in

the jury instructions repeated in the verdict form.           13


     Finally, the Court does not detect any even arguable prejudice

from the verdict form. uCloudlink's motion for a new trial on this

ground is therefore denied.

           4.     The Admission of Martinez's Testimony


13
   If uCloudlink means to object to the fact that the Court did not
expressly instruct the jury that SIMO bore the burden of proving
entitlement to an earlier priority date, that content~on is both untimely
and unpersuasive. First, uCloudlink did not object to the Court's
instruction regarding date of invention and so forfeited any challenge
to the absence of a burden-of-proof component of that instruction. See
Fed. R. Civ. P. 51 (c) (2) (A). Second, "the party asserting invalidity[]
must still show by clear and convincing evidence that the asserted patent
is invalid," and it is only once "that burden is met [that] the party
relying on validity is then obligated to come forward with evidence to
the contrary." PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 129~,
1305 (Fed. Cir. 2008) (internal quotation marks omitted) (quoting Ralston
Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1573 (Fed. Cir. 1985)).
Thus, SIMO did not bear the burden of proving the priority date of the
'689 Patent, but only of coming forward with evidence of an earlier
priority date.

                                     27
     uCloudlink argues that the testimony of plaintiff's damages

expert, Mr. Martinez, should have been excluded. Def. Mem. Supp.

Mot. New Trial 9-12. The complaints it levies against Martinez's
                                               '
methodology here are the same as those presented in uCloudlink's

motion for judgment as a matter of law on damages, and the Court

rejects them for the reasons already given. See supra§ II(A) (2).

           5.     The Exclusion of Mr. Hansen's Testimony

     uCloudlink also objects to the exclusion of the opinion of

its damages expert, John Hansen, regarding a re~sonable royalty.

Def. Mem. Supp. Mot. New Trial 12. The Court granted SIMO's motion

in limine to exclude Hansen's opinion on this subject because his

analysis   "capped"       the     reasonable             royalty   rate    based       on

uCloudlink's     profit   margin    for       the    Infringing       Devices.    "[A]n

infringer's     net   profit    margin    is    not       the   ceiling   by   which    a

reasonable royalty is          capped." Douglas           Dynamics,   LLC v.     Buyers

Prods. Co., 717 F.3d 1336, 1346 (Fed. Cir. 2013). uCloudlink argues

that Hansen did not cap his analysis based on net profits,                          but

Hansen's own report shows that he did. Indeed, in the very first

sentence of the paragraph quoted by uCloudlink                        in the     instant

memorandum,     Hansen    announced      that       he    was   "[a]pportioning      the

profits attributable to the '689 patent." Def. Mem. Supp. Mot. New

Trial 13 (quoting Hansen Rep.~ 90, ECF No. 150-1). That is clearly

a cap; Hansen started with the profits, and then apportioned that

number down based on a variety of factors. But lon9standing Federal

                                         28
Circuit precedent                holds       this       to be    impermissible.        E.g.,    State
                                               '
Industries, Inc. v. Mor-Flo Industries, Inc., 883 F.2d 1573, 1580

(Fed. Cir. 1989).

        uCloudlink curiously argues that "[i]t does not make sense to

say that Mr. Hansen used uCloudlink's profits as a                                     'cap'   on the

royalty rate when his royalty range                                   . was below uCloudlink's

profits in the first instance." Def. Mem. Supp. Mot. New Trial 13.
                                                                              I

But of course it makes perfect sense that if Hansen started from

uCloudlink's net profits, and then apportioned further, he would

arrive       at     a    royalty       rate      even     lower      than   uCloudlink' s      profit

margin.       And the           fact       that Hansen considered a               great number of

factors to apportion the profit margin down does not salvage his

analysis; the problem was his starting point, and it infected every

conclusion he reached.

        The Court accordingly detects no error in the exclusion of

Hansen's opinion as to a reasonable royalty,                                 nor in any of the

other         purported           errors         identified          by     uCloudlink,        either

individually or cumulatively. uCloudlink's motion for a new trial

is therefore denied.

II.     Plaintiff's Motions

        A.        Motion for Permanent Injunction

        SIMO asks the Court to enjoin "importing, selling, offering

to sell and enabling the use of" the Infringing Devices. Pl. Mem.

Supp.        Mot.       Inj .   at     6    of   2 6.    "To    be   entitled     to    a   permanent

                                                        29
injunction,          a     patentee        must            show:        ( 1)    it    has     suffered         an

irreparable injury;               ( 2)    remedies available at law are inadequate

to compensate             for    that     injury;              (3)    considerin;g the balance of

hardships between the plaintiff and defendant, a remedy in equity

is warranted; and (4)                the public interest would not be disserved

by    a    permanent           injunction."               Douglas        Dynamics,         LLC   v.       Buyers

Products Co.,             717    F.3d 1336,               1344       (Fed.     Cir. :2013)         The Court

concludes that SIMO has demonstrated entitlement to a permanent

injunction.

          First,    "[i] rreparable injury encompasses dd..fferent types of

losses that are often difficult to quantify, including lost sales

and       erosion        in     reputation            and        brand         distinction."              Douglas

Dynamics, 717 F. 3d at 1344. "Where two companies are in competition

against       one    another,            the        patentee           suffers       the    harm      -     often

irreparable -            of being forced to compete against products that

incorporate and infringe its own patented inventions." Id. at 1345;

see also Presidio Components,                             Inc.       v. Arn.   Tech.       Ceramics Corp.,

702 F.3d 1351, 1363               (Fed. Cir. 2012)                     ("Direct competition in the
                                                                                      i
same      market     is        certainly            one     factor        suggesting         strongly         the

potential for irreparable harm without enforcement of the right to

exclude. ") .

          Here,     the       evidence         at     trial          established          that   uCloudlink

competes          with        Skyroam,     SIMO's              wholly-owned            subsidiary.           Both

companies sell devices and data packages to enable global roaming.

                                                          30
And while uCloudlink may not be Skyroam's only competitor,                             the

evidence at trial tended to establish that they are the only major

companies selling both the hardware and data packages necessary

for roaming,     without being tethered to a                   speoific carrier.       Tr.

164.   Accordingly,         uCloudlink is at least Skyr~am' s most direct

competitor. Moreover, "the absence of a two-sur:plier market does

not weigh against a finding of irreparable harm." Robert Bosch LLC

v. Pylon Mfg. Corp.,          659 F.3d 1142, 1151             (Fed. Cir. 2011). Given

the similarity of their products                   (and uCloudli~k's substantially

cheaper prices),       and the fact that they operate in many of the
                                                                    '
same countries,       it seems virtually certain that SIMO would lose

some   sales    to    uCloudlink        as    a      result    of   the     infringement.

Additionally, both companies offer a "closed" ecosystem, that is,

each sells data packages that only function with that company's

device.   A    consumer       who    has     already     bought     into    uCloudlink's

ecosystem, therefore, is unlikely to switch to Skyroam's, because

they would have to buy another hotspot device. Thus, lost customers

are likely to stay lost. That suffices to show irreparable harm.

       SIMO has also "show[n]           some connection between the patented
                                                                        I


feature and demand for              [uCloudlink' s]      products." Apple Inc.          v.

Samsung Elec.        Co.,    735    F.3d     1352,    1364    (Fed. lCir.     2013).   The

technology described in the                '689 Patent permits ·a roaming device

to access SIM card information to mimic a local device, and thereby
                                                                        '
access a local communication network. That capability - the ability

                                              31
to roam without swapping physical SIM cards or incurring roaming

costs - is at the core of uCloudlink's hotspots. It is the central

function that the hotspots perform, and it unquestionably at least

"one   of   several     features    that    cause    consumers      to   make   their

purchasing decisions." Apple, 735 F.3d at 1364.

       The Court further concludes that money d~mages are not an

adequate remedy.        While the evidence demonstrates that SIMO has

lost at least some sales to uCloudlink,                it is very difficult to

estimate the number with any certainty. Additionally, uCloudlink's

significantly lower pricing - it charged only $,3. 50 per Daypass,

while SIMO charged $9.00 - could set consumers' expectations for

pricing lower and cause SIMO to                 lose goodwill. 14 The     long-term

effects     of   that   kind   of   detrimental      effect   are    difficult     to

calculate.

       The balance of hardships is neutral. While it is undoubtedly

"a substantial hardship" to "requir [e]              [SIMO] to compete against

its own patented invention," Robert Bosch LLC,                659 F.3d at 1156,

it would also impose a substantial hardship on uCloudlink to enjoin

it from selling a significant portion of its product line in the

United States.      It is true that uCloudlink sells its products in

many other countries, so a bar on sales in the United States would



14The evidence at trial suggested that $10.00 was a common price for
carrier-based Daypasses as late as 2017, although in 2018 at least one
carrier had lowered its price to $5.00. Tr. 316, 550-51.


                                           32
likely not devastate its bottom line. But, by the same token, SIMO

would    have      to    compete       with    uCloudlink          abroad         even    if    this

injunction was granted -               so the hardship to SIMO would only be

partially alleviated in any event. 1 5

        Finally,    the public interest would not be dis served by an

injunction. Although "competition serves the pub~ic interest," the

public    interest        is    not    served        by    "cheap        copies     of    patented

inventions       [that]       have the effect of inhibiting innovation and

incentive." Douglas Dynamics, 717 F.3d at 1346. Moreover, the fact

that    other    competitors          service    this       market,       ~ven     if    not    with

precisely the same type of product as SIMO or uCloudlink, minimizes

the risk that consumers will be held hostage to u~reasonable prices

as a result of the injunction.

        Balancing       the    above    factors,          the   Court      concludes       that    a

permanent injunction is appropriate to protect SIMO from further

infringement. uCloudlink argues, however,                          that it has redesigned

its products such that they do not infringe,                             and so there is no

activity    to     enjoin.      Def.    Opp.     Mot.      Inj .    7.    The     Court    is    not

persuaded. "The fact that the defendant has stopped infringing is

generally not a reason for denying an injunction against future

infringement unless the evidence is very persua~ive that further


15 SIMO argues that the balance of hardships is in: its favor because
uCloudlink has much higher annual revenue. Pl. Mem. Supp. Mot. Inj. at
21 of 26. But a raw comparison of the parties' revenue says little about
which party would be more burdened by the entry, or non-entry, of a
permanent injunction.

                                                33
infringement will not take place." W.L.                         Gore & Assocs.,        Inc. v.

Garlock, Inc., 842 F.2d 1275, 1281-82 (Fed. Cir. 1988), abrogated

on other grounds by eBay Inc. v. MercExchange, LLC, 547 U.S. 388

(2006). The Court is not persuaded that the redesign is sufficient

to prevent future infringement.

       uCloudlink's only evidence in support of its redesign is a

declaration by Zhihui Gong, its Chief Technology Officer. See Gong

Deel.,     ECF No.     242.    Dr.     Gong represents that,             beginning in June

2019, uCloudlink began pushing a software update.to all Infringing

Devices. Id. 1 8. The update is automatic if the device is turned

on, so long as it has sufficient battery power. Id. 11 16-17. All

newly-manufactured devices include the redesigned software. Id. 1~

15, 21.

       The Court has two concerns that prevent it from concluding

that this update is sufficient to prevent infringement. First, and

less      importantly,        Dr.     Gong's      declaration     does: not     clarify how

widespread the update rollout has been. He represents that, as of

the date of his declaration, 76,586 devices had been upgraded. Id.

~   20.    But he does         not     say how many devices            in use    remain un-

upgraded,         or offer any estimated timetable by which the upgrade

would be complete.

          This,    however,      is    a    minor      complaint.     The    Court's    larger

concern       is    with   the      purported       function     of   the    upgrade,     which

conflicts          significantly           with    how    the    Court      understands     the

                                                  34
technology at issue to operate. Dr. Gong represents that the new

software permits the devices to operate in one of three "modes,"

"depending on whether the Cloud SIM is a physical SIM or a software

SIM." Id.    ! 14. This is the Court's first source of confusion,

because the Cloud SIM in the Infringing Devices is always a virtual

(or   software)     SIM,    dispatched        from    the    uCloudlink's           backend

servers.    See Summary Judgment Opinion 4.                 This distinguishes it

from the "seed SIM," which can be physical or ~irtual.                             Dr. Gong

does not explain how a "physical Cloud SIM" would work, or how it

is assigned to the upgraded devices. The Court does not understand,
                                                                  1
further, how it i~ possible for a physical SIM pard to be pushed

via software update.

      Dr. Gong goes on to say that "in Modes A and B, the carrier
                                                                  I
that provides the data communication link is the same carrier that

provides the physical Cloud SIM." Gong Deel. !                    i4. 16
                                                                  1
                                                                             But Dr. Gong

does not explain how this process works. Moreover, it would be a

substantial       change    from   how        the     devices         were        previously

configured.    At   least    originally,       the    devices ·set           up    the   data

communication link by using a seed SIM, which was not subscribed

to any U.S.    carrier, to connect to a local network on a roaming

basis.   Summary Judgment Opinion 3.                Does    the   seed SIM now only

connect to the network affiliated with the Cloud SIM? How, again,



16
  This is confusing as to Mode B, since Dr. Gong declares the sentence
before that "Mode[] B . . . use[s] software Cloud SIM!" Gong Deel. i 14.
                                         35
has uCloudlink provided copies of its devices in the wild with a

physical Cloud SIM, where previously they lacked one? Dr. Gong's

declaration does not provide the Court with answers.

     Dr.    Gong     says    that    "[i] n    Modes    B and         C,        the    redesigned

Stipulated Devices generate, for themselves, local authentication
                                                                       '

information using the software Cloud SIM." Gong peel. i 14. But he

once again does not explain anything about how this process works.

In the previous version, the Cloud SIM generated an authentication

request and transmitted it to uCloudlink's backend servers, which

sent authentication information extracted from the physical SIM

card stored in a SIM bank. Summary Judgment Opiµion 5. At trial,
                                                                           j
plaintiff's      technical          expert,        Clark,     agreed             during     cross-

examination      that       so-called     "soft        SIM"     technology              permitted

authentication to occur locally, on the device,: without recourse

to the remote servers. Tr. 248. Conceivably, defendants'                                    upgrade

could be some version of this technology. But without more detail          1




from Dr.    Gong,    or other corroboration,                the Court is not able to

make that inference.

      Given these uncertainties, the Court is not willing to take

at   face    value    defendants'         assertions          about            how    the   upgrade

functions,      or that the upgraded devices no longer infringe the

'689 Patent. Accordingly, SIMO's motion for a permanent injunction

is   granted.      Defendants       are   hereby       enjoined,               effective     as   of

September 1, 2019, from importing, selling, offering to sell, or

                                              36
enabling     the   use   of    the   Infringing      Devices   within   the   United

States.

       B.    Motion to Supplement Damages

       The damages verdict rendered by the jury was based on sales

of Daypasses in the United States from August:13,                     2018 through

December 31, 2018. SIMO now moves to amend the final judgment to

include two additional categories of sales:               (1) sales of Daypasses

in the United States between January 1, 2019 and the present; and

(2) sales of Daypasses internationally used by devices sold in the

United States. Pl. Mem. Supp. Mot. Amend Judgmen:t 1, ECF No. 234.

SIMO additionally seeks pre- and post-judgment interest.

             1.      Supplementation to Include More U.S. Sales

       The   first    ground    on   which    SIMO    seeks    t~   supplement   the

judgment is to include U.S. sales data from JanuaEy
                                                  I
                                                    1, 2019 onward.

uCloudlink concedes that supplementation is appropriate for post-

verdict sales; it argues, however,             that SIMO forfeited its right

to recover for pre-verdict sales by failing to pr~sent evidence of

such sales to the jury. Def. Mem. Opp. Mot. Amend Judgment 4, ECF

No. 247. Although the Court agrees that SIMO has partially invited

this   situation through its own inaction,                the Court nonetheless

finds it appropriate to award damages for this pre-verdict period.

       35 U.S.C.     §   284   provides that      "the court shall award the

claimant damages adequate to compensate for the infringement, but

in no event less than a reasonable royalty for the use made of the

                                         37
invention by the infringer," and that "[w]hen the damages are not

found by a jury, the court shall assess them." The Federal Circuit

has emphasized the mandatory nature of this directive and vacated

damages     awards    that   do    not    take   into   account   all   infringing

activity. E.g.,       Finjan,     Inc. v. Secure Computing Corp.,         626 F.3d

1197, 1213 (Fed. Cir. 2010).

      Defendants contend that Finjan applies only to post-verdict

damages.    It is true that,        in Finjan itself,       the Federal Circuit

was confronted only with post-verdict damages. But its reasoning

- that the damages award must "fully compensate[]" the patentee,

id.   at 1213 -      applies equally to pre- and post~verdict damages.

SIMO would not be fully compensated for the infringement if the

Court refused to award damages incurred between January 1,                     2019

and May 9, 2019, the date of the verdict.

      uCloudlink      suggests     that    determining post-January       1,   2019

damages would invade the province of the jury. Def. Mem. Opp. Mot.
                                                              '
Amended Judgment 4. The Court cannot see how th~s is so, since§
                                                              ;
284 explicitly directs trial courts to find damages when not found

by a jury. Nor does uCloudlink explain how it could possibly be a

violation of the jury-trial right for a court to a~sess pre-verdict

damages,    but perfectly acceptable for the same· court to assess

post-verdict damages. Surely if one is permitted, so is the other.

Moreover,    there is no substantial invasion of the jury's fact-

finding function in this case,             because the actu~l sales figures

                                           38
are    undisputed      (and    provided    by     uCloudlink    itself).        The     only

dispute was as to the reasonable royalty rate, which the jury duly

calculated. It does not invade the jury's function to perform the

simple multiplication of applying that royalty rate to a subset of

sales data that was not before the jury.

       The primary case cited by defendants, Oscar Mayer Foods Corp.

v.    Conagra,      Inc.,     869   F.    Supp.     656   (W.D. '. Wis.        1994),     is
                                                                 j
distinguishable, because there,             the damages were based upon lost

sales, which are more difficult to calculate, and in any event it

was "not clear whether the jury awarded damages ior the period of

time up to and including the date of trial." Id.· at 668. Here, in

contrast,     uCloudlink's sales figures are not disputed and it is

abundantly clear that the            jury's verdict was based only on the

sales from August to December of 2018.

       Indeed,      uCloudlink      previously      argued   that        a   post-verdict

accounting was precisely the right way to handle sales not included

in the evidence at trial.            Prior to trial,      SIMO sought permission

to    amend   its    expert    damages    report,    which     had previously only

included sales data between August 20 and September 30, 2018, to

include data between August 13 and December 31.                          See Pl.   Letter

Br., ECF No.        159.    In opposing that request,        defendants wrote the

following:

       If the requested supplementation is truly a "simple
       multiplication" applying "the same analysis :and royalty      j
       rate" as SIMO claims, there is no reason why the total

                                           39
       damages amount cannot be calculated after trial in an
       amended judgment. This is common practice. A so-called
       simple multiplication "true up" happens in almost every
       patent infringement case.                SIMO repeatedly
       emphasized that Mr. Martinez's ultimate royalty rate
       will not change by the supplementation. If this is indeed
       true, then it makes more sense to provide updated damages
       calculation for inclusion in a judgment after the trial
       when additional up to date sales data will qe available.

Def. Letter Br. 2, 4, ECF No. 160. It is more than a little strange

for    uCloudlink    to    now    argue   that     pre-verdict       damages    cannot

possibly be assessed by the Court, when it prev~ously urged this

Court to deny leave to amend an expert report because the Court

could always run the math later.

       The Court does not rest merely on this inconsistency but even

more on its conviction that the damages award will not be complete

if it does not include the undisputed pre-verdici U.S. sales data.

Accordingly, the judgment will be amended to include damages for

those sales, at the reasonable royalty rate awarded by the jury.
                                                                .
       The Court would be remiss,              however,   if it' did not clearly

state that SIMO's conduct was unacceptably dila~ory. SIMO blames

its failure to present evidence as to damages during this period

on uCloudlink's failure to provide 2019 U.S.                  sales figures.       Yet

SIMO   never   applied     to     the   Court    for    assistance    in   compelling

production of any such figures.                The Court would have been more

than    willing     to    order    defendants      to           '
                                                          promptty    produce     such

information,      had SIMO only asked.          Moreover,    even without direct

sales data, SIMO could have asked its damages expert to extrapolate

                                          40
estimated sales figures for 2019 based on the 2018 sales data.

·sIMO made no effort to do so.

        If SIMO were the only bad actor here, the Court might well be

tempted to let it live with the consequences of its poor litigation

choices.    Yet uCloudlink is not blameless,            either.             The trial in

this case did not begin until May of 2019, yet uCloudlink did not
                                                              '

produce    any   2019     sales    figures    until   after           the     verdict     was

rendered. That,     too, was unacceptably obstructionist. True, SIMO
                                                              ,
should have sought the Court's aid to obtain the ~vidence it needed

- but it would never have been put in the position of needing to

in the first place but for uCloudlink's foot-dr~gging.

        Under the circumstances,        the doubtful conduct exhibited by

both sides more or less cancels out.              In this regard,               the Court

finds instructive the case of Metso Minerals, Inc. v. Powerscreen
                                                                  ,
Intern. Dist. Ltd., 833 F. Supp. 2d 333 (E.D.N.Y. 2011), rev'd on

other    grounds,   526    F.   App'x   988   (Fed.   Cir.    2013).           There,     the

plaintiff moved      for    a     post-verdict   accounting            of     supplemental

damages for the period between the close of discovery in 2007 and

the entry of the permanent injunction in 2011.                          Id.    at    345-46.

Defendants argued that            the plaintiff had waived this                     issue by

failing to present evidence of damages to the jury, and the court

initially agreed. Id. at 348. The court noted that, as here, the

plaintiff "fail [ed]       in a number of respects to do everything in

its power to present comprehensive evidence of damages                               at   the

                                         41
trial," and, in particular, that the plaintiff "could have" - but

did   not         "appealed    to    thi' s    Court       for   an , order        compelli' n g

discovery."       Id.   at    349.   However,            the   cour~       also    found     the

defendants'       behavior     to    be       "questionable,"              and    noted     that

"[n]either party acted reasonably." Id. The court ultimately did

not find waiver,        reasoning that defendants were not entitled "to

the windfall that would ensue if this Court were to exclude damages

for this lengthy period of time." Id. This reasoning is persuasive

and fully applicable to the instant case. 17

      Accordingly, while SIMO's lack of diligence is troubling, it

does not justify excluding the pre-verdict U.S.                            sales data from

the ultimate award.

             2.      Supplementation to Include Intern~tional Sales

      SIMO    also      contends     that          the    damages      award       should     be

supplemented to include sales of Daypasses sold internationally

for use with devices purchased in the United States. Pl. Mem. Supp.

Mot. Amend Judgment 9. During a January 2, 2019 phone conference,

the Court orally denied SIMO's application to co~pel discovery on



                                                                       I
17 Importantly, this is not a case where the patentee appears to have
sandbagged its adversary with respect to the iss'ue of damages or
attempted to present a barebones case to the jury in the hopes of fleshing
out damages after the verdict. Indeed, prior to trial, it was uCloudlink,
                                                       1
not SIMO, that tried to prevent the jury from hearing about additional
sales data. See Def. Letter Br. There is no indic;ation that SIMO' s
failure to present a more complete case was the result of bad faith or
intentional misconduct, as opposed to simple negligence. The Court
therefore need not consider whether refusing to amend.the judgment might
be an appropriate sanction in a case where such bad faith was present.

                                              42
                                                '
this issue, without prejudice to renewal at a later date. Prior to

trial, the Court granted uCloudlink's motion in limine to preclude

plaintiff's damages expert from offering an opinion as to global

damages. Upon further consideration, however, the Court concludes

that SIMO is entitled to recover damages for the sales of Daypasses

linked to U.S.-purchased devices.

        uCloudlink       argues       that    SIMO        cannot    recover        for     Daypasses

purchased abroad because foreign infringement is not infringement

at   all.    Def.       Mem.        Opp.     Mot.        Amend    Judgment         8;     see     Power

Integrations, Inc. v.               Fairchild Semiconductor Intern.,                       Inc.,    711

F.3d 1348, 1371-72 (Fed. Cir. 2013). But that argument "conflates

legal     injury        with    the        damages        arising        fro~      that     injury."

WesternGeco LLC v.             ION Geophysical Corp.,                   138 S.     Ct.    2129,    2138
                                                                             I

(2018). SIMO does not seek to recover for "infringement" abroad.

Rather,     it        seeks    to     recover        fully
                                                domestic act of   for    a
                                                l
infringement, i.e. the sale of an Infringing Devtce in the United

States. And SIMO is entitled to full compensation for that act of

infringement,          even if some of the harm traceab~e to it occurred

abroad.

        WesternGeco           controls        this        case.     There,         the     plaintiff

developed        an    ocean    floor        surveying       system.         Id.    at    2135.     The

defendant created a             competing system,                 components of which were

manufactured in the              United States.             Id.    The plaintiff sued for

infringement and proved at trial that "it had lost 10 specific

                                                    43
survey   contracts        due       to     [defendant's]      infringement."           Id.       The

Federal Circuit held on appeal that the plaintiff could not recover

for   lost   foreign      profits,          but    the    Supreme     Court    reversed.          It

reasoned that permitting recovery for lost foreign profits was not

an impermissible "extraterritorial" applicatiorl of the statute,

because the focus of            §    2 8 4 is the infringement,               which occurred

domestically. Id. at 2137-38.

      The    same    is   true           here.    uCloudlink    committed        an    act        of

infringement by selling its devices in the United States. In the

hypothetical world in which the parties had re'ached an ex ante

licensing agreement,            SIMO would be entitled to· a                   licensing fee

based on the number of Daypasses sold for use with that device,

whether the Daypasses were used domestically or abroad.

      uCloudlink's        attempts          to    distinguish       WesternGeco       are        not

persuasive. First, contrary to uCloudlink's characterization, the

Supreme Court did not hold that "in this specific situation, the

presumption against extraterritoriality had been rebutted." Def.

Mem. Opp. Mot. Amend Judgment 8. Rather, the Cour't held that                                §   284

had not been applied extraterritorially at all. WesternGeco, 138

S. Ct. at 2136.

      Second,       uCloudlink           argues    that     foreign    damages        are        only

available when, as in WesternGeco,                       the theory of infringement is

exporting components abroad. Def. Mem. Opp. Mot. Amend Judgment 8.

But that is not right. WesternGeco did not hold that a patentee

                                                  44
could recover based on acts of infringement co:mrnitted abroad; it

held that you could recover for harms abroad that are proximately

caused by domestic acts of infringement. uCloudlink's argument is         j




strange,     because       it    would    hold         that     the    presumption             against

extraterritoriality             applies      to        inarguably       d~mestic           forms    of

infringement -       sales in the United States - but not to forms of

infringement that are more tenuously connected to this country,

such as     exportation.         The Court         cannot accept              that      this   is the

result intended by WesternGeco.

        The Court understands WesternGeco to mean that patentees may

recover      for     foreign      injuries             caused     by     domestic          acts     of
                                                                              I
infringement           as       long   as,        of     course,       those         injuries      are

proximately caused by the domestic acts. 138 S. :ct. at 2139 n.3.

Here,    there is no proximate cause concern.                          The ·devices at issue

are     hotspots     for    international              roaming.        The~       are     explicitly

marketed and promoted as permitting easy access                                    to data while

traveling internationally. It was plainly foreseeable that owners

of such devices, purchased in the U.S., would buy Daypasses while

traveling to other countries.

        Accordingly,       SIMO's motion to amend the judgment is granted

to    the   extent   of ordering an accounting of                        ( 1)      U.S.    sales    of

devices and Daypasses from January 1, 2019 through August 31, 2019;

and (2)     sales of Daypasses abroad for use with devices purchased

in the U.S.

                                              45
              3.        Pre- and Post-Judgment Interest ,

        In a patent infringement case,                 "prejudgment interest should

be awarded under             [35 U.S.C.]    § 284 absent some ,justification for

withholding such an award." General Motors Corp. v.                            Devex Corp.,

461 U.S.      648,      657    (1983).   Both parties agree that pre-judgment

interest is appropriate, but dispute the rate. SIMO seeks the New

York statutory rate of 9%.               Pl. Mem. Supp. Mot. 1Amend Judgment 15

(citing N.Y.         C.P.L.R.     § 5004).     Defendants ask the Court to "use

the 1-year T-Bill rate,             or     (at most)    the prime rate." Def. Mem.

Opp. Mot. Amend Judgment 18.

        The Court concludes that the prime rate is appropriate here.

"A    trial   court      is     afforded    wide     latitude       in   the   selection     of

interest rates and may award interest at or above the prime rate."

Uniroyal,       Inc.    v.    Rudkin-Wiley Corp.,            939 F.2d,1540,       1545    (Fed.

Cir.    1991)      (citation      omitted) .       "[T] he    purpose 1 of     pre-judgment

interest is solely to compensate the patentee for the lost use of

the    royalty income he           should have been paid." Hoechst Celanese

Corp. v. BP Chemicals Ltd., 846 F. Supp. 542, 551 (S.D. Tex. 1994).

An award above the prime rate may be justifie~ by,                              among other

things, evidence that the patentee borrowed money at or above the

prime    rate      to   finance    its     operations,        see   Lam;   Inc.     v.   Johns-

Manville Corp.,           718    F.2d 1056,     1066     (Fed.      Cir.   1983),    although

such a showing is not always necessary, see Uniroyal,                             939 F.2d at

1545.

                                               46
        Here,    SIMO has offered evidence of two l?ans taken out by

Skyroam,      on February 21,       2017 and August 3,         2018, with interest
                                                                j




rates above the prime rate. See Plam Deel. 11 4~7 and Exhs. 1 and

2, ECF No.       231. However,      there is no evidence that "there was a

causal        connection     between       any    borrowing"        ~nd     uCloudlink's

infringement. Laitram Corp. v. NEC Corp., 115 F.3d 947, 955 (Fed.

Cir.    1997).    Moreover,    both     loans predate August              13,    2018,   the

earliest date that damages could accrue for infringement in this

case, and so the Court is reluctant to use those loans to justify

an above-prime rate.

        At the same time, it seems clear that the Treasury-bill rate

would not adequately compensate SIMO for the infringement.                               The

Court therefore "set[s] prejudgment interest at the prime rate of

interest        calculated    and      compounded     quarterly,          which     better

approximates a corporate borrower's cost of fun1s." U.S. Philips

Corp.    v.     Iwasaki    Elec.    Co.,    Ltd.,   607   F.   Supp.        2d    470,   483

(S.D.N.Y.       2009).    This pre-judgment interest shall apply only to

the compensatory portion of the amended judgment, and not to the

30% punitive enhancement. See Lam, 718 F.2d at 1067 (" [P]rejudgment

interest cannot be assessed on the increased or ,punitive portion

of the damage award.").            The pre-judgment intere 9 t also shall not

apply to the supplemental damages awarded herein; but only to the

jury's original verdict.



                                             47
        Finally,      both parties agree that SIMO is ,entitled to post-
                                                                        1


judgment interest as prescribed by statute,                           i.e.      interest at the

rate    of the weekly average             one-year constant maturity Treasury

yield, compounded annually. 28 U.S.C.                    §   1961 (a),:         (b).

       C.      Motion for Attorney's Fees

       SIMO moves for attorney's fees incurred after either November

9,    2018    (when the Court issued its claim construction order)                                  or

April 12, 2019 (when the Court granted summary judgment to SIMO on

certain claims of infringement). Pl. Mem.                         Supp.;Mot.           Fees 6, ECF

No.    215.    "The       court   in exceptional        cases may , award reasonable

attorney fees         to the prevailing party." 35 U.S.C.                          § 285.      "[A]n

'exceptional' case is simply one that stands out from others with

respect       to    the     substantive     strength         of   a      '
                                                                       pctrty's         litigating

position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the cas~ was litigated."
                                                                            '
                                                                            '
Octane Fitness, LLC v. ICON Health                 &    Fitness, Inc., 572 U.S. 545,

554    (2014).       "District     courts    may    determine          whether          a    case    is

'exceptional'         in the case-by-case exercise of their discretion,

considering the totality of the circumstances." Id.

        The Court has already, in effect, expressed·its opinion that

this was not an exceptional case.                      See Enhanced Damages Order 4

("[T]he       great       majority   of     [uCloudlink's]            arg~ments             were    not

frivolous,         and indeed many had some merit.                       [F]or most of this

case it had a colorable defense.                   Similarly,          the Court disagrees

                                             48
with plaintiff's argument that this case was not close.")                                     (citation

omitted) .      The    Court's    view of the                case       has    9-ot    changed since

issuing that Order. Even after entering partia1 summary judgment

in   favor      of    SIMO,   uCloudlink          retained              colorable          anticipation

arguments, as well as reasonable criticisms of Martinez's damages

calculation. That those arguments were unsuccessful does not mean

that     they     were      unusually          weak     or     that       it        was     objectively

unreasonable to take the case to trial. Nor does the jury's finding

of   willful         infringement      make      this        an     "except~onal"            case.    See

Stryker Corp.          v.   Zimmer,    Inc.,          837    F.3d 1268,             1279     (Fed.   Cir.

2016). Accordingly, the Court declines to award ~ttorney's fees.

       D.       Motion for Costs

       Finally, SIMO has submitted a proposed bill !of costs, ECF No.
                                                                                '
211, to which uCloudlink has lodged objections, ECF No. 225. The

Court agrees with certain of uCloudlink's objections, as detailed

below.      Any      objections     not    addressed              have    beer;i      considered      and

rejected.

       First,        SIMO seeks to recover $2,623.67 to :cover printing a

set of its trial exhibits for opposing counsel. Bill of Costs~ 5,

ECF No. 212. Local Civil Rule 54.l(c) (5) provides that copies of

exhibits        are    taxable    if      "the        copy        was    used         or   received    in

evidence," but that "[t]he cost of copies used fot the convenience
                                           \




of counsel or the Court are not taxable."



                                                  49
        Second, SIMO seeks to recover $9,522.66 in witness fees. Bill

of   Costs      <JI   7.    Witness     fees,   travel    expenses,:       and   subsistence

"authorized by 28 U.S.C.                   § 1821" are taxable. ·Local Civil Rule

54 .1 ( c) ( 3) .     However,        subsistence     payments    cannot         "exceed    the

maximum per diem allowance" prescribed for                        official government

employee travel. 28 U.S.C. § 1821(d) (2). The per diem allowance in

New York City in April and May of 2019 was $253,. 00 per night for
                                                                       l
                                                                       I
lodging, $76.00 per full day of meals and incid~ntals, and $57.00

per day of travel for meals and incidentals.                           SIMO' s    submission

egregiously exceeds these limits. 18 The maximum amount recoverable

is $1,721.00 for Mr. Martinez and $3,657.00 for br. Clark.

        Third, witnesses may recover for travel expenses only if they

"utilize a common carrier at the most economica+ rate reasonably

available."           28     U.S.C.    §   1821(c) (1).   Mr.    Martinez         spent    over

$1,200.00 on his plane tickets between Austin, Texas and New York

City,     a   rate         that,   based on     the   Court's    research,        appears    to

substantially exceed the typical price for business class tickets

on this route,              even those purchased on short notice.                  The Court

acknowledges that the scheduling of this trial'was                               somewhat in

flux, but at least as early as April 18 the trial was firmly set


18 Most egregiously, Dr. Clark appears to have spent $210.00 on drinks
at the "Ketch Brewhouse Bar" on May 6, 2019, and $1,050.00 the following
night at the "Ketch Brewhouse Manual F&B." How Dr. Clark spends his money
is, of course, no business of the Court's. But it is disconcerting that
SIMO would attempt to recoup what appears to be the, costs of a post-
verdict celebration.


                                                50
to begin May 1. 19 The Court believes a more economical air fare was

likely     available,   and   so   will     reduce     these    costs    by    50%,    to

$614.64.

     Accordingly,       SIMO's     bill     of    costs     must   be    reduced       by

$12,040.49, for a total of $46,272.40.

III. Conclusion

     For the foregoing reasons, the Court disposes of the pending

motions as follows:

     Defendants' motions for judgment as a matter of law and for

a new trial are denied.

     Plaintiff's motion for attorney's fees is denied.

     Plaintiff's motion          for   a   permanent      inj unC;tion   is    granted.

Defendants are hereby enjoined, beginning September 1, 2019, from

selling, offering to sell, importing, or enabli~g the use of the

Infringing Devices in the United States.

     Plaintiff's motion          for   costs     is   granted in     the      amount   of

$46,272.40.

     Plaintiff's motion to amend the judgment fs granted.                         By no

later than September 15, 2019, defendants shall serve on plaintiff

(1) sales data for Daypasses and devices sold in the United States

between January 1,       2019 and August 1,           2019,    to the extent such



19 Additionally, since Mr. Martinez did not testify until May 6, the
Court questions why it was necessary for him to arrive in New York on
April 29. Defendants do not challenge the recovery i of costs for his
lodging in the intervening period, however, so the Co~rt will allow it.
                                           51
data   has    not        already        been       produced;    and    (2)     sales      data     for

Daypasses     sold abroad for                 use with devices           sold in the United

States, between August 13, 2018 and August 31, 2019_20

       Plaintiff's motion                   for    pre-    and post-judgment            interest    is

granted.     Pre-judgment              interest       shall    be   awarded        on   the   jury's

compensatory award, through the date of the jury's verdict, at the

prime rate compounded quarterly.                          Post-judgment interest shall be

awarded      at     the    rate        of    the    weekly     average     one-year        constant

maturity Treasury yield, compounded annually.

       By no later than September 30, 2019, the parties shall submit

a joint proposed Amended Judgment consistent witp this Opinion and

Order. The proposed Amended Judgment shall incl~de (1) the jury's

original award;           ( 2)    the supplemental damages fr;om the accounting

ordered herein;            (3)     the       calculation       of   pre-     and    post-judgment

interest;         ( 4)   the     30%    enhancement         ordered by the Court              to the

jury's original verdict; and (5) the costs awarded above.

       The Clerk of the Court is directed to close docket entries

213, 216, 219, 222, and 230.

       SO ORDERED.

Dated:        New York, NY

              August       ~g,     2019                         JED S. RAKOFF, U.S.D.J.


20 Defendants have previously represented, al though: they do not do so
now, that they are unable to track Daypasses sold internationally. If
that is so, the parties shall inform the Court, by joint telephone call,
by no later than August 30, 2019, to discuss next steps for estimating
international damages in the absence of direct data.·
                                                     52
